CCA 2010-15. On consideration of Appellant’s petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862 (2006), Appellee’s motion to file an answer to the supplement out of time, Appellant’s motion to attach documents, and Appellee’s motion to dismiss, it is ordered that the motion to file an answer out of time is hereby granted; that the motion to attach documents is hereby denied; that the petition for grant of review is hereby denied without prejudice to Appellant raising the issues in the course of direct review; and that the motion to dismiss is hereby denied as moot.